Citation Nr: 1827700	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  05-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for tarsal tunnel syndrome of the right foot.

2.  Entitlement to a rating in excess of 20 percent for tarsal tunnel syndrome of the left foot.

3.  Entitlement to an effective date earlier than June 23, 2005, for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2001 and June 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  As set forth above, the claim is in the jurisdiction of the RO in Winston-Salem, North Carolina.

In October 2009, the Veteran attended a Board hearing before a Veterans Law Judge that is no longer employed by the Board.  Consequently, in January 2016, the Board advised the Veteran by letter that the law requires that the Veterans Law Judge who conducted a Board hearing on appeal must participate in any decision on that appeal.  38 C.F.R. § 20.707 (2017).  The Veteran was asked whether he wanted to have a new Board hearing.  In February 2016, the Veteran declined the offer for another hearing.  The issues on appeal were not discussed at the October 2009 Board hearing.

In a March 2016 decision, the Board denied increased ratings for tarsal tunnel syndrome of the feet.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a December 2016 Order, the Court granted a December 2016 Joint Motion for Remand filed by the parties, and remanded the issues for further development.

In March 2017, the Board remanded the matter to the AOJ for further evidentiary development.  A review of the available record shows that the Board's remand instructions have not yet been fully completed.  Under these circumstances, another remand is unfortunately required.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
The merits of issues on the appeal are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

In its March 2017 remand instructions, the Board directed the AOJ to refer the issues of entitlement to increased ratings for tarsal tunnel syndrome of the right and left feet to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  The AOJ was then directed to readjudicate the issues, to include the claim of entitlement to an effective date earlier than June 23, 2005, for the assignment of a TDIU, to include under 38 C.F.R. § 4.16 (b) (2017).  

Review of the record shows that the AOJ failed to comply with the Board March 2017 remand.  Specifically, the AOJ failed to refer the issues of entitlement to increased ratings for tarsal tunnel syndrome of the right and left feet to the Under Secretary for Benefits or the Director of the Compensation and Pension Service prior to readjudication.  In doing so, a remand is required in the interest of justice.    

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to treatment or evaluation of the service-connected disabilities on remand since March 2017, or to provide the identifying information and any necessary authorization to enable the AOJ to obtain such evidence on his behalf.  Document any attempts to obtain such records.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.

2.  Refer the issues of entitlement to increased ratings for tarsal tunnel syndrome of the right and left feet to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  In so doing, the Under Secretary or Director should consider the effects of the Veteran's tarsal tunnel disabilities when combined with service-connected nephropathy and other service-connected disabilities.

2.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







